COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §               No. 08-15-00286-CV

  IN RE: RUBEN LUJAN, In His Capacity            §                  Appeal from the
  as Justice of the Peace, Precint 6-1.
                                                 §          County Court at Law Number 3

                                                 §             of El Paso County, Texas

                                                 §               (TC# 2015DCV1763)

                                        OPINION

       This is an appeal from an order granting mandamus relief. Appellant, and Respondent in

the underlying mandamus petition, is Ruben Lujan in his capacity as Justice of the Peace Precinct

6. Appellee is Vicente P. Villanueva, the relator in the mandamus petition. For the reasons below,

we reverse the county court’s order and render judgment denying Villanueva’s petition for writ of

mandamus.

                                        BACKGROUND

       On March 30, 2008, Villanueva was cited for “Possession of Drug Paraphernalia.”

Villanueva signed the citation, promising to “appear at the time and place designated in [the]

notice[:]” at the Justice of the Peace Precinct 6 (the “Justice Court”) before Judge Lujan on or

before April 20, 2008. Villanueva failed to appear.

       Approximately two years later, Villanueva received a document from a law firm titled
“Statement and Plea Form” informing Villanueva that “IF YOU WISH TO ENTER A PLEA IN

THIS CASE, PLEASE FILL OUT THE INFORMATION BELOW AND RETURN WITH

YOUR PAYMENT” for case number 608-05326, amount due $366.70, for the offense date of

March 30, 2008. Villanueva checked the option: “I hereby enter a plea of NOLO CONTENDERE

(No Contest) and waive appearance for trial by Judge or jury. Payment of $336.70 is enclosed.”

He signed, dated the form August 26, 2010, and attached a money order with the requested amount.

       A paper copy of the electronic screen from the Justice Court’s case management system,

dated August 30, 2010, contained the following information: Villanueva’s full name, address,

driver’s license number, and date of birth; the case’s identification number, relevant court, offense:

possession of drug paraphernalia HSC 481.125, issuing officer’s name and badge number, and

docket number 608-05326; and, the entered plea (“Nolo”), the judgment (Guilty), the disposition

(“FINE (Paid Fine)),” the amount paid and receipt number. A written judgment signed by Judge

Lujan was not created nor signed.

       Approximately four years after the fine was paid, Villanueva, through counsel, sent a letter

dated November 17, 2014, to Judge Lujan explaining, case number 608-05326, possession of drug

paraphernalia, had been reported as “guilty” and Villanueva was “pursuing gainful employment

but [was] having a lot of problems due to the reported conviction[.]” The letter further stated that

in reviewing the records, counsel found there was no final judgment entered and was “hoping that

[Judge Lujan would] be willing to reset this matter for trial.” Counsel requested notification when

the court set the case for trial. In a response letter also dated November 17, 2014, Judge Lujan

explained as the result of Villanueva pleading nolo contendere and submitting payment in full in

the amount of $336.70 on August 26, 2010 (received August 30, 2010), a disposition of “GUILTY”

was entered, which also served as the “final judgment.”
                                                      2
         Villanueva then filed a “Motion for Speedy Trial and Notice of Withdrawal of Any

Previous Plea” on January 9, 2015 asserting the justice of the peace court had jurisdiction, and

neither the defendant nor counsel had contributed to the delay between the date of the citation and

the present motion. Villanueva attempted to withdraw all previous pleas, requested the court set

the matter for trial immediately because a final judgment had not yet been entered, or, that in the

alternative, the court dismiss the citation. In a written order dated January 12, 2015, Judge Lujan

denied Villanueva’s motion, because “the Court finds that a final conviction was entered in this

cause more than 30 days1 prior to the filing of Defendant’s motion. Accordingly, the Court

lack[ed] jurisdiction [.]”

         On May 29, 2015, Villanueva filed an “Application for Writ of Mandamus” in the County

Court at Law Number 3 in El Paso County, Texas (the “County Court”). The application requested

the County Court order Judge Lujan to enter a final written judgment, arguing Judge Lujan had a

ministerial duty to enter judgment. In his answer, Judge Lujan requested the application for

mandamus be dismissed, arguing the Justice of the Peace Court Precinct 6 lacked jurisdiction due

to Villanueva’s plea and payment of the fine and, therefore, the County Court also lacked

jurisdiction. With his answer, Judge Lujan attached Villanueva’s plea form and money order, a

paper copy of the electronic screen, Villanueva’s motion, and Judge Lujan’s denial.

         The County Court held a hearing on the mandamus application on July 8, 2015. In a written

order, the County Court denied Judge Lujan’s plea to jurisdiction. Villanueva then filed an


1
  It is unclear why Judge Lujan used thirty days as the metric to determine if he lacked jurisdiction. As explained infra,
a party appealing a judgment from a justice court has ten days from the date of judgment or order overruling a motion
for a new trial, which may be done ten days from the date of judgment, to file an appeal, i.e. a maximum of twenty
days. TEX.CODE CRIM.PROC.ANN. art. 45.0426(a); see Ramirez v. Archie, No. 08-02-00265-CV, 2004 WL 1284013,
at *2 (Tex.App.—El Paso June 10, 2004, no pet.)(mem.op). Alternatively, if a defendant follows the prescribed
procedure in Article 27.14 (b), an appeal bond shall be posted no later than the 31st day after receiving notice from
the justice court. TEX.CODE CRIM.PROC.ANN. art. 27.14(b).
                                                                3
amended mandamus application and requested the County Court set the case for trial or require

Judge Lujan to enter judgment. Judge Lujan filed an amended answer in which he requested the

mandamus petition be dismissed arguing Texas law does not require a written judgment in justice

courts, reiterating his mootness argument, and, for the first time, asserting a defense based on the

doctrine of laches. In Villanueva’s reply, he reiterated his argument Judge Lujan had failed to

enter a final written judgment, the necessity for a written and signed judgment, and maintained the

County Court possessed jurisdiction.

       At the first hearing, both Villanueva and Judge Lujan presented their arguments for and

against the grant of the mandamus petition to the County Court. Relevant to this appeal,

Villanueva acknowledged the paper copy of the electronic screen was a “record” entered by the

Justice Court although it lacked Judge Lujan’s signature. In addition, Villanueva expressed

concern over the timing of the events, namely, he struggled to believe it possible the law firm

collecting on the Justice Court’s behalf could collect a fine that had not been assessed since, upon

a review of the electronic screen paper copy, it indicated the fine was not assessed until after the

plea form was sent. In sum, Villanueva explained that under normal circumstances, there is a

citation, a plea, then, the fine is assessed, and last, payment; in the present case, the order was

citation, an assessed fine, a plea, and then payment.

       Judge Lujan initially stated the electronic screen paper copy was a judgment, however he

quickly re-labeled it as merely being part of the criminal docket, but nonetheless argued that it

accurately reflected the judgment itself. Judge Lujan conceded the electronic screen record, solely,

was not a traditional judgment that would be issued in county courts, however, the documents

taken as a whole, were adequate for a judgment in fine-only misdemeanor cases. Further, Judge

Lujan maintained the electronic screen paper copy satisfied the requirements for a judgment,
                                                        4
because there is no statutory requirement that misdemeanor fine-only judgments be signed.

       The County Court held a second hearing on July 27, 2015 and granted Villanueva’s

mandamus petition. The County Court found Judge Lujan failed to set the case for trial or enter a

judgment; he ordered Judge Lujan to enter a judgment in the case within thirty days or set the

cause for trial and writ would issue if he failed to do so. The County Court found it had jurisdiction

over the parties and subject matter, Judge Lujan had a ministerial duty to enter judgment, Judge

Lujan had failed or refused Villanueva’s request to perform this duty, and Villanueva had no

adequate remedy at law.

       Judge Lujan filed a motion for new trial, a request for findings of fact and conclusions of

law, and notice of intent to appeal. The County Court made findings of fact and conclusions of

law. The findings of fact include the following:

       5. A screen print from El Paso County’s electronic case management system
       reflects that Vincent Villanueva was adjudged guilty on a ‘nolo’ plea to ‘Possession
       of Drug Paraphernalia’ in docket number ‘608-05326,’ and that a total of ‘336.70’
       for fine and court costs was paid on ‘8/30/10.’ No document exists in the record of
       the case that purports to be the judgment.

       6. Vincent Villanueva was not notified by El Paso County Justice Court Precinct 6,
       following his plea of nolo contendere and waiver of appearance, that a judgment of
       conviction and forfeiture had been entered in case number 608-05326, wherein he
       is charged with Possession of Drug Paraphernalia, and that he had a right to a new
       trial if applied for not later than the tenth day after the judgment, as required by
       Texas Code of Criminal Procedure article 45.044.

       7. Vincent Villanueva was not notified by El Paso County Justice Court Precinct 6,
       following his plea of nolo contendere and waiver of appearance, of the amount of
       any fine assessed, or of the amount of an appeal bond that the court would approve,
       in case number 608-05326, wherein he is charged with Possession of Drug
       Paraphernalia, as required by Texas Code of Criminal Procedure article 27.14(b).

The pertinent Conclusions of Law are:

       6. No document exists in the record of case number 608-05326 before El Paso
       County Justice Court Precinct 6, wherein Vincent Villanueva is charged with
                                                      5
       Possession of Drug Paraphernalia, that meets the legal requirements under Texas
       law of a judgment in a criminal case.

       7. No judgment was rendered or entered, either orally or in writing, by Ruben
       Lujan, acting in his capacity as Justice of the Peace Precinct 6, in case number 608-
       05326, wherein Vincent Villanueva is charged with Possession of Drug
       Paraphernalia.

       8. Because no judgment has been rendered or entered, either orally or in writing, in
       case number 608-05326 before El Paso Justice Court Precinct 6, in which Vincent
       Villanueva is charged with Possession of Drug Paraphernalia, El Paso Justice Court
       Precinct 6 retains plenary jurisdiction of the case.

       9. Ruben Lujan, in his capacity as El Paso Justice of the Peace Precinct 6, has a
       ministerial duty to proceed to judgment in case number 608-05326, in which
       Vincent Villanueva is charged with Possession of Drug Paraphernalia, either by
       setting the case for trial or by entering judgment on the pleadings before the court,
       as demanded by Vincent Villanueva.

                                              ISSUES

       Judge Lujan raises three main issues on appeal. In his first issue, Judge Lujan argues the

County Court lacked jurisdiction to issue a mandamus since the Justice Court lacked jurisdiction

because the case was not justiciable and moot after Villanueva satisfied the fine and pleaded nolo

contendere. Second, Judge Lujan maintains the doctrine of laches bars Villanueva. Last, Judge

Lujan asserts a justice of the peace does not have a ministerial duty to issue a paper judgment in

fine-only misdemeanor cases.

       In response, Villanueva argues the present case is justiciable and not moot. Villanueva

further posits the doctrine of laches is inapplicable due to Judge Lujan’s delay in asserting this

defense. Last, Villanueva argues Judge Lujan’s failure to fulfill his ministerial duty and render,

either in writing or orally, a signed but not necessarily a written judgment. In addition, Villanueva

maintains Judge Lujan did not notify him of the judgment pursuant to Article 27.14(c) and Article

45.044(b) of the Texas Code of Criminal Procedure. As the result of Judge Lujan’s failure,

                                                     6
according to Villanueva, to render a lawful judgment, the El Paso County Justice Court, Precinct

6, retains jurisdiction.

                                            Standard of Review

        As a preliminary matter, we first turn to the procedural posture of the case: this is an appeal

from a mandamus action initiated in County Court at Law 3 of El Paso County, Texas. See

Anderson v. City of Seven Points, 806 S.W.2d 791, 792 (Tex. 1991). As such, “[w]e do not review

the trial court’s findings of fact and conclusions of law under the abuse of discretion standard[;]”

rather, we review them in accordance with the standards generally applicable to trial court factual

findings and conclusions of law: “we review findings of fact for legal and factual evidentiary

support . . . and we review conclusions of law de novo.” [Internal citations and quotations omitted].

Harris v. Jones, 8 S.W.3d 383, 385 (Tex.App.—El Paso 1999, no pet.).

        Chapter 45 of the Texas Code of Criminal Procedure (the “Code”) sets forth the procedures

justice and municipal courts must follow. See TEX.CODE CRIM.PROC.ANN. art. 45.001-45.203.

We also review de novo the interpretation the Code of Criminal Procedure to questions of law.

See State v. Moff, 154 S.W.3d 599, 601 (Tex.Crim.App. 2004)(providing that an appellate court

should conduct de novo review on the resolution of question of law when the trial court’s decision

does not involve evaluation of credibility and demeanor of a witness).

        Mandamus relief is an extraordinary remedy. In re Southwestern Bell Telephone Co., L.P.,

235 S.W.3d 619, 623 (Tex. 2007)(orig.proceeding). To be entitled to relief by mandamus, the

relator must meet two basic requirements: (1) that he has no adequate remedy at law; and (2) that

what he seeks to compel is a ministerial act. In re State ex rel. Weeks, 391 S.W.3d 117, 122

(Tex.Crim.App. 2013); see In re State of Texas, 162 S.W.3d 672, 675 (Tex.App.—El Paso 2005,

orig. proceeding). The ministerial act requirement is satisfied if the relator can show a clear right
                                                      7
to the relief sought. Weeks, 391 S.W.3d at 122. A clear right to relief is shown when the facts and

circumstances dictate but one rational decision “under unequivocal, well-settled (i.e., from extant

statutory, constitutional, or case law sources), and clearly controlling legal principles.” Id., quoting

Bowen v. Carnes, 343 S.W.3d 805, 810 (Tex.Crim.App. 2011). As it pertains to the failure or

refusal of a trial court to hear and rule upon a pending motion, to establish an abuse of discretion,

a relator must satisfy three requirements:       (1) a legal duty to perform; (2) a demand for

performance; and (3) a refusal to act. Stoner v. Massey, 586 S.W.2d 843, 846 (Tex.1979). An

issue of first impression can qualify for mandamus relief. Weeks, 391 S.W.3d at 122.


                                               DISCUSSION

       The threshold question in this case is whether a final appealable judgment has been

rendered by Justice Lujan. The answer to that issue drives the determination of whether mandamus

relief is available to Villanueva.

                                              Judgment

                     CHAPTER 45: JUSTICE AND MUNICIPAL COURTS

       The Texas Code of Criminal Procedure article 45.001 states:

       The purpose of this chapter is to establish procedures for processing cases that come
       within the criminal jurisdiction of the justice courts and municipal courts. This
       chapter is intended and shall be construed to achieve the following objectives:

       (1)     to provide fair notice to a person appearing in a criminal proceeding before
       a justice or municipal court and a meaningful opportunity for that person to be
       heard;

       (2)     to ensure appropriate dignity in court procedure without undue formalism;

       (3)     to promote adherence to rules with sufficient flexibility to serve the ends of
       justice; and

       (4)     to process cases without unnecessary expense or delay.
                                                       8
TEX.CODE CRIM.PROC.ANN. art. 45.001.

        Article 45.002 provides “[c]riminal proceedings in the justice and municipal courts shall

be conducted in accordance with this chapter, including any other rules of procedure specifically

made applicable to those proceedings by this chapter.” TEX.CODE CRIM.PROC.ANN. art. 45.002.

        Relevant to judgments, Article 45.041(a), titled “Judgment” states: “The judgment and

sentence, in a case of conviction in a criminal action before a justice of the peace . . . shall be that

the defendant pay the amount of the fine and costs to the state.” [Emphasis added]. TEX.CODE

CRIM.PROC.ANN. art. 45.041(a). Article 45.041(d) states: “All judgments, sentences, and final

orders of the justice or judge shall be rendered in open court.” Id.

        Article 45.012 entitled “Electronically Created Records,” Subsection (b)(1) provides,

“[t]he court may use electronic means to: produce a document required by law to be

written[.]” [Emphasis added]. TEX.CODE CRIM.PROC.ANN. art. 45.012(b)(1). Subsection (d)

states “[a]n electronically recorded judgment has the same force and effect as a written signed

judgment.” [Emphasis added]. TEX.CODE CRIM.PROC.ANN. art. 45.012(d). Subsection (e), “[a]

record created by electronic means is an original record or a certification of the original

record.” [Emphasis added]. TEX.CODE CRIM.PROC.ANN. art. 45.012(e). Last, Subsection (h)

directs “[a] statutory requirement that a document contain the signature of any person, including a

judge, clerk of the court, or defendant, is satisfied if the document contains that signature as

captured on an electronic device.” TEX.CODE CRIM.PROC.ANN. art. 45.012(h).

        Article 45.017, entitled “Criminal Docket,” Subsection (a)(7) provides the justice of the

peace shall keep a docket containing, inter alia, “the judgment and sentence of the court, and

the date each was given[.]” [Emphasis added]. TEX.CODE CRIM.PROC.ANN. art. 45.017(a)(7).

                                                       9
Subsection (b) of Article 45.017 states “[t]he information in the docket may be processed and

stored by the use of electronic data processing equipment, at the discretion of the justice of

the peace[.]” [Emphasis added]. TEX.CODE CRIM.PROC.ANN. art. 45.017(b).

       Relevant to a defendant’s appeal, Article 45.0426(a) provides “[w]hen the appeal bond has

been filed with the justice or judge who tried the case not later than the 10th day after the date the

judgment was entered, the appeal in such case shall be held to be perfected.”              TEX.CODE

CRIM.PROC.ANN. art. 45.0426(a). Section (b) of Article 45.0426 states “[i]f an appeal bond is not

timely filed, the appellate court does not have jurisdiction over the case and shall remand the case

to the justice or municipal court for execution of the sentence.” TEX.CODE CRIM.PROC.ANN. art.

45.0426(b).

                 CHAPTER 27: THE PLEADINGS IN CRIMINAL ACTIONS

       Article 27.14 of the Texas Code of Criminal Procedure is relied on by both Judge Lujan

and Villanueva to support their respective arguments.

       (a) A plea of ‘guilty’ or a plea of ‘nolo contendere’ in a misdemeanor case may be
           made either by the defendant or his counsel in open court; in such case, the
           defendant or his counsel may waive a jury, and the punishment may be assessed
           by the court either upon or without evidence, at the discretion of the court.

                                        .         .          .

       (c) In a misdemeanor case for which the maximum possible punishment is by fine
           only, payment of a fine or an amount accepted by the court constitutes a
           finding of guilty in open court as though a plea of nolo contendere had been
           entered by the defendant and constitutes a waiver of a jury trial in writing.
           [Emphasis added].

TEX.CODE CRIM.PROC.ANN. art. 27.14(a), (c).

                         CHAPTER 42: JUDGMENT AND SENTENCE

       The Texas Code of Criminal Procedure Article 42.01, section 1 provides: “A judgment is

                                                      10
the written declaration of the court signed by the trial judge and entered of record showing the

conviction or acquittal of the defendant. The sentence served shall be based on the information

contained in the judgment.” TEX.CODE CRIM.PROC.ANN. art. 42.01(1). Section 3 states “[t]he

provisions of this article shall apply to both felony and misdemeanor cases”                                     TEX.CODE

CRIM.PROC.ANN. art. 42.01(3).

                                                         Analysis

         The Texas Court of Criminal Appeals has found Chapter 45 of the Code, titled Justice and

Municipal Courts, “contains a comprehensive compilation of provisions concerning proceedings

in [justice] courts, ranging from initiation of the complaint through the judgment and sentence.

Proceedings in [justice] court differ in many respects from proceedings in district and other

courts.” Huynh v. State, 901 S.W.2d 480, 482 (Tex.Crim.App. 1995). The court in Huynh faced

two issues that illuminate the formalities needed for a judgment in a Justice of the Peace Court.

         First, the Court of Criminal Appeals in Huynh granted review to determine if an article

outside Chapter 45 of the Texas Code of Criminal Procedure applied to a municipal court. Id. at

480. Specifically, the Court addressed whether Article 1.142, which mandated the timeliness of

certain waivers, intersected with the Court’ s opinion in Studer regarding the applicability of

Article 1.13 to “complaints filed in municipal court.” Huynh, 901 S.W.2d at 480, citing Studer v.

State, 799 S.W.2d 263 (Tex.Crim.App. 1990). Studer involved the adequacy of an information

interpreted under Article 1.14(b). Studer, 799 S.W.2d at 271. The Houston Fourteenth Court of

Appeals held under Article 1.14 and Studer, it need not address contentions regarding alleged



2
  The article provides, in relevant part, “[i]f the defendant does not object to a defect . . . in an indictment or information
before the date on which the trial on the merits commences, he waives and forfeits the right to object to the defect . .
. and he may not raise the objection on appeal or in any other postconviction proceeding.” TEX.CODE CRIM.PROC.ANN.
art. 1.14(b).
                                                                  11
defects in the complaint because appellant failed to timely raise the defects. Huynh v. City of

Houston, 874 S.W.2d 184, 185 (Tex.App.—Houston [14th Dist.] 1994), aff’d in part, remanded

in part sub nom., Huynh v. State, 901 S.W.2d 480 (Tex.Crim.App. 1995). The Fourteenth Court

reasoned “indictments, informations, and complaints, however, are all charging instruments

through which criminal proceedings are formally initiated in the courts” and they found no reason

to treat them differently. Id. at 185. However, the Court of Criminal Appeals was unpersuaded.

          The Huynh Court held the Article 1.14 standard should not be applied to complaints arising

from municipal courts because the Texas Code of Criminal Procedure’s organization distinguishes

other courts from municipal and justice courts. Huynh, 901 S.W.2d at 481. The Court explained

indictments, informations, and complaints served very similar purposes, and indeed were

referenced together numerously elsewhere in the Code, but the specific provision at issue did not

mention the three together and, therefore, a standard applicable outside Chapter 45 was not

applicable to courts under Chapter 45. Id.

          Second, the Court in Huynh determined whether a statute outside Chapter 45 applied to an

offense in which the municipal court possessed original jurisdiction. Id. Specifically, the Court

granted review to decide whether Article 1.13(a) of the Code, which requires written waivers of

trial by jury, can be applied to misdemeanors punishable by fine only. Huynh, 901 S.W.2d at 480.

The defendant in Huynh complained the trial court erred by proceeding to a jury trial when he had

not executed a written jury waiver in accordance with Article 1.13. Id. at 482. The Fourteenth

Court of Appeals rejected the claim, holding Article 1.13 does not apply to municipal courts,

finding Article 45.25 which specifically addresses jury waivers in municipal and justice courts did

not require written jury waivers. Huynh, 874 S.W.2d at 185. The Court of Criminal Appeals

agreed.
                                                     12
         In reviewing the requirements of Article 45.025’s predecessor statute,3 the Court of

Criminal Appeals pointed out the statute did not contain any language mentioning writing and

“does not require that the waiver be in writing.” Huynh, 901 S.W.2d at 482. The Court reasoned

“[w]hile various provisions of the Code outside of Chapter 45 might expressly pertain to

proceedings in municipal [or justice] court . . . article 1.13(a)[,] which requires a written jury

waiver, does not.” Id. “Given Chapter 45’s comprehensive and specific applicability to the unique

municipal [and justice] court context, we hold that article 45.24 [now Article 45.025] which

specifically addresses jury waiver in the municipal [and justice] court context is controlling, to the

preclusion of article 1.13.” [Internal footnotes omitted] Id. at 482-83.

         In Pounds v. Callahan, the Beaumont Court of Appeals faced a very similar issue where a

justice court entered a default judgment in a forcible entry and detainer action. 337 S.W.2d 148

(Tex.Civ.App.--Beaumont 1960, no writ.). Months after entering the default judgment, the

defendant in that case applied for, and was denied, a writ of mandamus to the relevant county court

to set aside the justice court’s judgment for three reasons; relevant here: for failure to file an order

or decree in said cause of any kind or character as mentioned in said docket notation. Id. at 149.

In refusing to grant the relief prayed for, the county court recited, in part: “the [c]ourt having heard

the pleadings, the evidence and the argument of counsel, and being of the opinion that the Plaintiff

failed to file an Appeal Bond within five (5) days pursuant to a valid judgment rendered in Cause

No. 14A in the Justice Court of Precinct No. 8 . . . as required by the Texas Rules of Civil Procedure



3
  Former Article 45.24, dealing with jury trials in justice court, state in relevant part, that defendants in justice and
municipal courts “may waive a trial by jury; and in such case, the justice shall hear and determine the cause without
a jury.” Act of June 18, 1965, 59th Leg., Ch. 722, § 1, 1965 TEX.GEN.LAWS 317, 525, amended by Act of June 19,
1999, 76th Leg., ch. 1545, § 23, 1999 TEX.GEN.LAWS 5314, 5319. The article, now found in Article 45.025, states,
“[T]he accused may waive a trial by jury in writing. If the defendant waives a trial by jury, the justice or judge shall
hear and determine the cause without a jury.” [Emphasis added]. TEX.CODE CRIM.PROC.ANN. art. 45.025.
                                                               13
relating to forcible entry and detainer proceedings[.]” Id. at 150. In an issue before the Beaumont

Court of Appeals concerning a challenge to the underlying county court’s denial to issue a writ of

mandamus, the court of appeals explained that while the justice of the peace (appellee) filed no

defense, the underlying plaintiff (also an appellee) who sought the initial detainer action filed an

unverified answer to the application stating: a general denial; that the justice’s docket notation was

itself a final judgment in a detainer action; allegations that appellant failed to file an appeal bond

from said judgment in satisfaction of the justice court’s plenary jurisdiction; and a claim that the

appeal bond filed was not in conformity with the law. Id.

       While the Beaumont case sheds some light, we do not find it completely analogous so as

to adopt its conclusion. The underlying case in the Beaumont decision was a civil, forcible entry

and detainer action; the present case is a criminal, Class C misdemeanor action. As such, civil,

forcible detainer default judgments are not identical to criminal, misdemeanor judgments.

Compare TEX.R.CIV.P. 510.6(b)(a default judgment can be granted in favor of the landlord if (1)

the tenant does not file an answer, (2) the tenant does not appear before the justice at the time and

place specified in the citation, and (3) proof of service has been filed under [the relevant rule]),

with TEX.CODE CRIM.PROC.ANN. art. 42.01, sec. 1 (“A judgment is the written declaration of the

court signed by the trial judge and entered of record showing the conviction or acquittal of the

defendant. The sentence served shall be based on the information contained in the judgment. The

judgment shall reflect: [Requirements 1-29]”) and TEX.CODE CRIM.PROC.ANN. art. 45.041(a).

       Article 45.041(a) is instructive, stating, a judgment “shall be that the defendant pay the

amount of the fine and costs to the state.” [Emphasis added]. TEX.CODE CRIM.PROC.ANN. art.

45.041(a). Second, Article 45.012(b)(1) stipulates that a “court may use electronic means to:

produce a document required by law to be written[.]”                [Emphasis added].      TEX.CODE
                                                     14
CRIM.PROC.ANN. art. 45.012(b)(1). While Subsection (d) states “[a]n electronically recorded

judgment has the same force and effect as a written signed judgment.” [Emphasis added].

TEX.CODE CRIM.PROC.ANN. art. 45.012(d). Last, Subsection (e) provides “[a] record created by

electronic means is an original record or a certification of the original record.” [Emphasis

added].     TEX.CODE CRIM.PROC.ANN. art. 45.012(e).        Article 45.017, pertaining to criminal

dockets, Subsection (a)(7) directs the justice of the peace keep a docket containing “the judgment

and sentence of the court, and the date each was given[.]” [Emphasis added]. TEX.CODE

CRIM.PROC.ANN. art. 45.017(a)(7). Subsection (b) declares “[t]he information in the docket

may be processed and stored by the use of electronic data processing equipment, at the

discretion of the justice of the peace[.]” [Emphasis added]. TEX.CODE CRIM.PROC.ANN. art.

45.017(b). Moreover, there is no explicit directive in Chapter 45 that mandates a judgment in the

justice court must be written or signed, electronically or otherwise.

          Chapter 45 explicitly defines a judgment shall be the payment of the fine and costs.

TEX.CODE CRIM.PROC.ANN. art. 45.041(a). Like the court in Huynh, we find it persuasive the

legislature has deliberately not imposed a requirement found outside Chapter 45, that is a written,

signed judgment pursuant to Article 42.01, to the justice of the peace courts.          TEX.CODE

CRIM.PROC.ANN. art. 42.01. The provisions of Articles 45.012 and 45.017 amply illustrate the

legislature’s intent to facilitate the use of electronic records as opposed to written documents.

TEX.CODE CRIM.PROC.ANN. arts. 45.012, 45.017.            Specifically, Article 45.012(d), that an

“electronically recorded judgment has the same force and effect as a written signed judgment”

reinforces the conclusion a written, signed judgment is not required in a Chapter 45 court.

TEX.CODE CRIM.PROC.ANN. art. 45.012(d).

          The Texas Court of Criminal Appeals in an early case deciding whether a justice of the
                                                    15
peace judgment in that case was sufficient stated “justice courts are not courts of record.”

Funderburk v. State, 64 S.W. 1059, 1060 (Tex.Crim.App. 1901)(finding that a final judgment of

the justice court shows that the guilt of the defendant is ascertained, the amount of his fine

determined, that costs were paid in full). Keeping in mind the legislature’s directive from Article

45.001 that cases should proceed without “undue formalism,” “delay,” and “with sufficient

flexibility to serve the ends of justice,” coupled with the statutory scheme delineated in Articles

45.041, 45.012, and 45.017, we conclude that a written, signed judgment is not mandated by

Chapter 45. TEX.CODE CRIM.PROC.ANN. arts. 45.001, 45.041, 45.012, and 45.017.

                                         Final Judgment?

       Our analysis now leads us to determine whether a final judgment exists in the present case.

Here, there are two possibilities: the electronic screen print or the letter Judge Lujan sent in

response to Villanueva’s inquiry. The relevant date for the electronic screen print is August 30,

2010, whereas the relevant date of Judge Lujan’s response is November 17, 2014. A justice of the

peace court loses jurisdiction over a case ten days after final judgment is issued or a motion for

new trial is overruled. Ramirez, 2004 WL 1284013, at *2 (explaining that the Texas Rules of Civil

Procedure, “a party appealing a judgment from a justice court has ten days from the date a

judgment or order overruling [a] motion for new trial is signed to file an appeal bond with the

justice court[;] thus, a party who files a motion for new trial in a justice court has a maximum

period of twenty days from the signing of the judgment to file an appeal”)[Internal citations and

quotations omitted]. Regardless, of which date constitutes a final judgment, the justice of the peace

court lost jurisdiction prior to January 9, when Villanueva filed his “Motion for Speedy Trial and

Notice of Withdrawal of Any Previous Plea.”

       Under Article 45.0426(a) of the Code, “[w]hen the appeal bond has been filed with the
                                                     16
justice or judge who tried the case not later than the 10th day after the date the judgment was

entered, the appeal in such case shall be held to be perfected.” TEX.CODE CRIM.PROC.ANN. art.

45.0426(a). We find that Villanueva failed to perfect within the requisite period in either case

since “[i]f an appeal bond is not timely filed, the appellate court does not have jurisdiction over

the case and shall remand the case to the justice or municipal court for execution of the sentence.”

TEX.CODE CRIM.PROC.ANN. art. 45.0426(b).

       To obtain mandamus relief, Villanueva must show that he has no adequate remedy at law,

such as an appeal. Weeks, 391 S.W.3d at 122. Here, Villanueva had an adequate remedy, that is

an appeal, however, he failed to timely perfect his appeal. Therefore, Villanueva is not entitled to

mandamus relief. See Grimm v. Garner, 589 S.W.2d 955, 956-57 (Tex. 1979). We find the county

court erred in granting mandamus relief. Issue Three is sustained.

                                           Conclusion

       Our resolution of this appeal does not require that we address Appellant’s remaining points

of error. See TEX.R.APP.P. 47.1.

       We reverse the trial court’s order granting the writ of mandamus and render judgment

denying Villanueva’s petition for writ of mandamus.



April 30, 2019
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating




                                                    17